DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 03/30/2022. 

Response to Arguments
3.	Applicant's Arguments (Remarks) filed 03/30/2022 have been fully considered. 

4.	The objection to Claims 1 and 20 has been withdrawn in view of the applicant’s amendment.
5.	 The rejection of Claims 1-20 under 35 USC 112 (b) has been withdrawn in view of the applicant’s amendment and examiner’s amendment.
6.	The rejection of claims 1-20 under 35 U.S.C. § 103 has been withdrawn in view of the applicant’s amendment, applicant’s persuasive arguments based on the amendment and the updated search.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ms. Elizabeth Almeter (Reg. No. 57,019) on 06/06/2022.  
Claim 5 is amended as follows.
In the Claims:
5. 	(Currently Amended) The method of claim 1, wherein: 
determining, for each access right of the plurality of access rights and based on the access right data obtained, a support count; and 
generating the tree data structure comprises generating the tree data structure based on one or more access rights of the plurality of access rights that are associated with a particular support count that meets a support count threshold.

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record, B’far et al. (US 2014/0129268 A1, hereinafter B’far), discloses a method optimizes the assignment of permissions (e .g., ability to write to a database, ability to create a new account (B’far: [Abstract]), "permission" or "privilege" or "authorization" refers to a granted ability perform a particular activity …, a duty to approve a purchase order can be codified to a permission to read a purchase order from a database, and to view a corresponding authorization signature block (B’far: ¶ [0030]), the roles hierarchy 300 can be flattened (e.g., traversed depth first to enumerate each leaf node, or traversed breadth first to enumerate each leaf node (B’far: ¶ [0079]), each permission cluster can be evaluated to determine the number of jobs for which each and every permission in the candidate cluster (B’far: ¶ [0081]), various operations can be performed so as to select (or exclude) permission clusters for further consideration (B’far: ¶ [0084]), and match the candidate clusters against existing named roles (B’far: ¶ [0088]).
Another prior art of record, Yang et al. (US 2018/0107695 A1, hereinafter Yang), discloses mining data in a database by recursively mining a conditional frequent pattern tree (FP-tree) for frequent items of each conditional pattern base for each node in an FP-tree to obtain frequent
patterns (Yang : [Abstract]), an FP-growth algorithm is used for mining frequent item sets in the transactions 302 stored in the database 212 (Yang : ¶ [0056]), once the redundant rule 604 is removed, the preliminary rule set 602 is updated/modified to generate the final rule set 606 (Yang : ¶ [0078]), generates a conditional pattern base for each node in the FP-tree by traversing the FP-tree at 710…, for example, following node-links for each of the frequent items in the FP-tree ((Yang : ¶ [0085]), and if the confidence is greater than or equal to the threshold, then a set of association rules (including multiple consequents) is generated from the association rules (Yang : ¶ [0091]).
Another prior art of record, Whitson (US 2008/0168063 A1, hereinafter Whitson) discloses that automatically generating a role based access control model (RBAC) for an organizational environment with a role based access control system such as a hierarchical RBAC (Whitson : [Abstract]), analyze the permissions to create permission characteristics and may also perform cladistics analysis on the permission characteristics to determine role perspective relationships between individual users of the organizational environment (Whitson: ¶ [0009]), receive an indication of one of more modifications to the determined role perspective relationships and to modify the role perspective relationships in response (Whitson: ¶ [0046]), and defining roles for various job functions in an organization and assigning permissions to perform certain operations to various roles. Users of the system may then be assigned particular roles and through those role assignments the user may acquire the permissions to perform particular system functions (Whitson: ¶ [0030]).
However, B’far, Yang and Whitson individually and/or in combination fail to disclose at least: obtaining access rights associated with a plurality of users, where the access rights are associated with a particular computing device, and using those rights associated with the particular computing device to create a set of candidate bundle of access rights. In addition, defining a role based on the created candidate bundle and provisioning the defined role to users by revoking individual access rights and assigning the created candidate bundle of access rights to the users. Therefore, the prior art of record does not disclose all the limitations recited in the independent claims and the combination of features thereon in the recited context(s). 

9.     Based on the applicant’s amendment, applicant’s persuasive arguments, updated search, and the reasons described above, the prior art of record does not disclose, with respect to Claim(s) 1 and 20, the features corresponding to those of Claim(s) 1 and 20 in the respective context(s). Therefore, the independent Claim(s) 1 and 20 are allowed.

10.     Dependent Claims 2-19 are allowed in view of their respective dependence from independent Claim 1. 

11.    Claims 1-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494